UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7671


KEVIN SNODGRASS, JR.,

                Plaintiff – Appellant,

          and

UHURU SEKOU OBATAIYE-ALLAH,

                Plaintiff,

          v.

HAROLD W. CLARK, Director, DOC; GERALD K. WASHINGTON,
Regional Director; R. MATHENA, Warden; JOHN WALRATH,
Assistant   Warden;  SHORTRIDGE,   Operations  Officer;   J.
GALLIHAR, Major; J. MCQUEEN, Investigator; CCS, Central
Classification Services; SWINNEY, Unit Manager; KILBOURNE,
Unit Manager; SERGEANT HALL, Sergeant; SERGEANT INGLE; L. T.
MULLINS, Lieutenant; PAYNE, Lieutenant; J. MESSER, Grievance
Coordinator; R. MULLINS, Grievance Coordinator; J. OWENS,
Property; VANOVER, Property; I.H.O. L. MULLINS, Hearings
Officer; SERGEANT SYKES, Sergeant; C/O R. BROWN; C/O
VANOVER; C/O CARTER; C/O MESSER; C/O OFFICER MESSER; C/O
SHEPPARD; C/O DUPIE; C/O    SLUSS; C/O AKERS; C/O    GIBSON;
JOHN DOES; JANE DOES; L. T. LAMBERT, Lieutenant; LIEUTENANT
BLEVINS; LIEUTENANT LYLE; SERGEANT HILL; YOUNCE, Unit
Manager; SERGEANT BARTON; SERGEANT MILLER,

                Defendants – Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:14-cv-00257-GEC)


Submitted:   April 13, 2015                 Decided:   April 22, 2015
Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Snodgrass, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Kevin Snodgrass, Jr., appeals the district court’s orders

(1)   dismissing   this    42    U.S.C.   § 1983   (2012)   action   without

prejudice for failure to comply with a court order; and (2)

denying    his   motions   for    reconsideration    and    appointment   of

counsel.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Snodgrass v. Clark, No. 7:14-cv-00257-GEC (W.D.

Va. July 1 & Aug. 11, 2014).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     AFFIRMED




                                      3